EXHIBIT 99.1 Viking Systems Reports Fourth Quarter and Full Year 2009 Results; Provides Business Update WESTBOROUGH, Mass., Feb. 18, 2010 (GLOBE NEWSWIRE) Viking Systems (OTCBB:VKNG) today announced financial results for its fourth quarter and full year ended December 31, 2009. The Company reported sales of $2,069,490 for its fourth quarter ended December 31, 2009 and a net loss of $191,650.For the year ended December 31, 2009, sales were $7,218,994 and the net loss was $1,074,319.Earnings per share were $0.00 for the fourth quarter and a loss of $0.02 per share for the full year Jed Kennedy, Viking Systems' President and Chief Executive Officer, commented "We are quite pleased with the progress we made during 2009. Our total sales increased by 12%and our operating loss decreased substantially while increasing our cash position through strong working capital management.Most importantly, we believe we are now in a unique position to take advantage of the recent breakthroughs in 3D technology and plan to deliver our "Next Generation" 3DHD vision system to the market during the fourth quarter of this year.We believe this product introduction will represent an inflection point for the Company.Given the trends we are seeing in nonmedical markets around the world, and the obvious benefits 3D offers the minimally invasive surgeon we believe the medical market is now well positioned for the adoption of our unique 3D vision system and anticipate this enabling technology will greatly accelerate our sales growth next year and beyond." Financial
